The opinion of the court was delivered by
Taft, J.
This proceeding was brought under section 2969, R. L., by petition of freeholders directly to the County Court. That court held that it had no power to assess the town of *634Calais to pay any part of the expense of building the road lying-in East Montpelier. This holding was correct. The counsel for the petitioners do not insist that the town of Calais could have been assessed by force of that section, but contend that it was proper to do so under section 2959, R. L., regulating the laying out of a road on or near the line between two towns. The difficulty with this claim is that the County Court had no jurisdiction, under section 2959, to lay out a road; its jurisdiction under that section was appellate, and attached in case the selectmen of the respective towns did not, upon petition, lay out the road,' and in such case only. The selectmen of the defendant towns have never been asked to establish the road under.this latter section. The County Court could not establish it under that section, having no jurisdiction; and could not assess the town of Calais to help build the road in East Montpelier, having no power to do so by force of the statute under which the proceedings were instituted.' The judgment of the County Court'therefore was correct and is affirmed.